Exhibit 10.36

 

ORGANOVO HOLDINGS, INC.

2012 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

(EXECUTIVE)

Unless otherwise defined herein, the terms defined in the Organovo Holdings,
Inc. 2012 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Stock Option Award Agreement (the “Award Agreement”), except as provided
in a Superseding Agreement (as defined below).

I.

NOTICE OF STOCK OPTION GRANT

Participant Name:

You have been granted an Option to purchase Common Stock of Organovo Holdings,
Inc. (the “Company”), subject to the terms and conditions of the Plan and this
Award Agreement, as follows:

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Exercise Price per Share:

 

$

Total Number of Shares Granted:

 

 

Total Exercise Price:

 

$

1

Type of Option:

 

___Incentive Stock Option

 

 

___Nonstatutory Stock Option

Term/Expiration Date:

 

 

Vesting and Exercise Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
this Option may be exercised and will vest, in whole or in part, in accordance
with the following schedule: 25% of the option shares vest and become
exercisable 12 months from the Vesting Commencement Date, and the remaining
option shares vest and become exercisable on a quarterly basis over the next 12
quarters (for a total vesting period of 48 months from the Vesting Commencement
Date).

Notwithstanding the foregoing, the portion of the Option Share that had not yet
become vested and exercisable as of the date of termination of service shall
immediately become 100% vested and exercisable if (1) the Participant’s service
with the Company terminates more than 90 days after the Grant Date due to the
Participant’s death or Disability (as defined in the Plan); or (2) the
Participant’s service with the Company is terminated either by the Company or
its successor without Cause (as defined below) or by the Participant for Good
Reason (as defined below) coincident with or within one year after a Change in
Control.

 

1 

You may only exercise vested option shares.  You may exercise all or a part of
your vested option shares.

 

--------------------------------------------------------------------------------

 

“Cause” has the meaning specified in the Participant’s written employment or
service agreement with the Company as in effect at the time at issue or, in the
absence of an applicable definition, means the Participant’s (i) conviction of,
or plea of nolo contendere to, a felony or crime involving moral turpitude;
(ii) fraud on or misappropriation of any funds or property of the Company, any
affiliate, customer or vendor; (iii) personal dishonesty, incompetence, willful
misconduct, willful violation of any law, rule or regulation (other than minor
traffic violations or similar offenses) or breach of fiduciary duty which
involves personal profit; (iv) willful misconduct in connection with the
Participant’s duties or willful failure to perform the Participant’s
responsibilities in the best interests of the Company; (v) illegal use or
distribution of drugs; (vi) violation of any Company rule, regulation, procedure
or policy; or (vii) breach of any provision of any employment, non-disclosure,
non-competition, non-solicitation or other similar agreement executed by the
Participant for the benefit of the Company, all as determined by the
Administrator, which determination shall be conclusive.

“Good Reason” has the meaning specified in the Participant’s written employment
or service agreement with the Company as in effect at the time at issue or, in
the absence of an applicable definition, means the occurrence of any of the
following without the Participant’s consent: (i) a material diminution in the
Participant’s base salary; (ii) a material diminution in the Participant’s
authority, duties, or responsibilities; (iii) a material diminution in the
authority, duties, or responsibilities of the supervisor to whom the Participant
is required to report, including a requirement that the Participant report to a
corporate officer or employee instead of the Board; (iv) a material diminution
in the budget over which the Participant retains authority; (v) any requirement
that the Participant relocate, by more than 50 miles, the principal location
from which the Participant performs services for the Company as compared to such
location immediately prior to the occurrence of the Change in Control; or
(vi) any other action or inaction that constitutes a material breach by the
Company of any agreement under which the Participant provides services.

Superseding Agreement:  

Any employment agreement between the Company and Participant or any severance
plan adopted by the Board after the Date of Grant in which Participant agrees to
participate in shall be deemed a Superseding Agreement, and the terms set forth
in such employment agreement or severance plan shall supersede and replace the
terms set forth in this Award Agreement and the Plan.  Notwithstanding the
foregoing, a Superseding Agreement cannot adversely impact the rights of any
Participant under an outstanding Award Agreement, unless mutually agreed
otherwise between the Participant and the Administrator, which agreement must be
in writing and signed by the Participant and the Company.

Termination Period:

This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be a Service Provider (provided that Participant may
elect a shorter exercise period in order to maintain the Option’s ISO status) or
such termination is without Cause or for Good Reason, in which case this Option
will be exercisable for six (6) months after Participant ceases to be a Service
Provider (provided that Participant may elect a shorter exercise period in order
to maintain the Option’s ISO status) . Notwithstanding the foregoing, in no
event may this Option

 

--------------------------------------------------------------------------------

 

be exercised after the Term/Expiration Date as provided above and may be subject
to earlier termination as provided in Section 15 of the Plan.

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Stock Option Grant, attached hereto as
Exhibit A, and by a Superseding Agreement, if any, all of which are made a part
of this document. Participant has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement. Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement. Participant further agrees
to notify the Company upon any change in the residence address indicated below.

 

PARTICIPANT

 

ORGANOVO HOLDINGS, INC.

 

 

 

Signature

 

By

 

 

 

Print Name

 

Title

 

 

 

Residence Address:

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1.Grant of Option. The Company hereby grants to the Participant (the
“Participant”) named in the Stock Option Award Agreement (“Award Agreement”) an
option (the “Option”) to purchase the number of Shares, as set forth in the
Award Agreement, at the exercise price per share set forth in the Award
Agreement (the “Exercise Price”), subject to all of the terms and conditions in
this Award Agreement and the Organovo Holdings, Inc. 2012 Equity Incentive Plan
(the “Plan”), which is incorporated herein by reference. Subject to any
Superseding Agreement and Section 20 of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Award Agreement, the terms and conditions of the Plan will prevail.

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). However, if this Option is
intended to be an ISO, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it will be treated as a Nonstatutory Stock Option (“NSO”).
Further, if for any reason this Option (or portion thereof) will not qualify as
an ISO, then, to the extent of such nonqualification, such Option (or portion
thereof) shall be regarded as a NSO granted under the Plan. In no event will the
Administrator, the Company or any Parent or Subsidiary or any of their
respective employees or directors have any liability to Participant (or any
other person) due to the failure of the Option to qualify for any reason as an
ISO.

2.Vesting Schedule. Except as provided in Section 3 or in a Superseding
Agreement, the Option awarded by this Award Agreement will vest in accordance
with the vesting provisions set forth in the Award Agreement. Shares scheduled
to vest on a certain date or upon the occurrence of a certain condition will not
vest in Participant in accordance with any of the provisions of this Award
Agreement, unless Participant will have been continuously a Service Provider
from the Date of Grant until the date such vesting occurs.

3.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.

4.Exercise of Option.

(a)Right to Exercise. This Option may be exercised only within the term set out
in the Award Agreement, and may be exercised during such term only in accordance
with the Plan and the terms of this Award Agreement.

(b)Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company

 

--------------------------------------------------------------------------------

 

pursuant to the provisions of the Plan. The Exercise Notice will be completed by
Participant and delivered to the Company. The Exercise Notice will be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares together with any applicable tax withholding. This Option will be deemed
to be exercised upon receipt by the Company of such fully executed Exercise
Notice accompanied by such aggregate Exercise Price.

5.Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant.

(a)by wire transfer of immediately available funds;

(b)check;

(c)consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

(d)surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.

6.Tax Obligations.

(a)Withholding Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
Shares if such withholding amounts are not delivered at the time of exercise.

(b)Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Date of Grant, or (ii) the date one (1) year after
the date of exercise, Participant will immediately notify the Company in writing
of such disposition. Participant agrees that Participant may be subject to
income tax withholding by the Company on the compensation income recognized by
Participant.

(c) Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest

 

--------------------------------------------------------------------------------

 

charges. The Discount Option may also result in additional state income, penalty
and interest charges to the Participant. Participant acknowledges that the
Company cannot and has not guaranteed that the IRS will agree that the per Share
exercise price of this Option equals or exceeds the Fair Market Value of a Share
on the Date of Grant in a later examination. Participant agrees that if the IRS
determines that the Option was granted with a per Share exercise price that was
less than the Fair Market Value of a Share on the date of grant, Participant
will be solely responsible for Participant’s costs related to such a
determination.

(d)Purchaser hereby acknowledges that Purchaser has consulted with any tax
consultants Purchaser deems necessary or advisable in connection with the
receipt of the Option, the vesting of the Option Shares, the purchase and the
disposition of the Shares, and that Purchaser is not relying on the Company for
any tax advice.  Purchaser understands that Purchaser is responsible for
reporting and paying any individual federal and state taxes resulting from
Purchaser’s receipt of the Option, the vesting of the Shares, the purchase of
the Shares and the disposition of the Shares, including any alternative minimum
tax (AMT).

7.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

8.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

9.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company, in care of its Chief
Financial Officer at Organovo Holdings, Inc., 6275 Nancy Ridge Dr., San Diego,
CA 92121, or at such other address as the Company may hereafter designate in
writing.



 

--------------------------------------------------------------------------------

 

10.Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.

11.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

12.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority. Assuming such compliance, for income tax
purposes the Exercised Shares will be considered transferred to Participant on
the date the Option is exercised with respect to such Exercised Shares.

13.Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

14.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

15.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

16.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

17.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity

 

--------------------------------------------------------------------------------

 

or unenforceability will not be construed to have any effect on, the remaining
provisions of this Award Agreement.

18.Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Code Section 409A in
connection to this Option.

19.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

20.Governing Law. This Award Agreement will be governed by the laws of the State
of Delaware, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this Option or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Delaware, and agree that such litigation will be conducted in the
state courts of the State of Delaware, or the federal courts for the United
States for the District of Delaware, and no other courts, where this Option is
made and/or to be performed.

21.Clawback Policy. Notwithstanding anything to the contrary in the Award
Agreement, all Shares issued or issuable under this Award shall be subject to
any clawback policy adopted by the Company from time to time (including, but not
limited to, any policy adopted in accordance with the Dodd-Frank Wall Street
Reform and Consumer Protection Act or other Applicable Laws), regardless of
whether the policy is adopted after the date on which the Award Agreement is
granted, the vesting of the Shares vest, or the exercise of the Award Agreement.

 



 

--------------------------------------------------------------------------------

Exhibit 10.36

 

EXHIBIT B

ORGANOVO HOLDINGS, INC.

2012 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

Organovo Holdings, Inc.

6275 Nancy Ridge Dr.

San Diego, CA 92121

Attention: Chief Financial Officer

1.Exercise of Option. Effective as of today,                    ,             ,
the undersigned (“Purchaser”) hereby elects to purchase                     
shares (the “Shares”) of the Common Stock of Organovo Holdings, Inc. (the
“Company”) under and pursuant to the 2012 Equity Incentive Plan (the “Plan”) and
the Stock Option Award Agreement dated                  (the “Award Agreement”).
The purchase price for the Shares will be $            , as required by the
Award Agreement.

2.Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.

3.Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.

4.Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 15 of the Plan.

5.Tax Consultation. Purchaser hereby acknowledges that Purchaser has consulted
with any tax consultants Purchaser deems necessary or advisable in connection
with the receipt of the Option, the vesting of the Option Shares, the purchase
and the disposition of the Shares, and that Purchaser is not relying on the
Company for any tax advice. Purchaser understands that Purchaser is responsible
for reporting and paying any personnel federal and state taxes resulting from
Purchaser’s receipt of the Option, the vesting of the Shares, the purchase of
the Shares and the disposition of the Shares, including any alternative minimum
tax (AMT).

6.Entire Agreement; Governing Law. The Plan and Award Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser

 

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

 

with respect to the subject matter hereof, and may not be modified adversely to
the Purchaser’s interest except by means of a writing signed by the Company and
Purchaser. This agreement is governed by the internal substantive laws, but not
the choice of law rules, of the State of Delaware.

 

Submitted by

 

Accepted by

 

 

 

PURCHASER

 

ORGANOVO HOLDINGS, INC.

 

 

 

Signature

 

By

 

 

 

Print Name

 

Title

 

 

 

Residence Address:

 

 

 

 

 

 

 

 

 

 